People v Grant (2014 NY Slip Op 07181)





People v Grant


2014 NY Slip Op 07181


Decided on October 22, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 22, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
SHERI S. ROMAN
SANDRA L. SGROI, JJ.


2013-08619
 (Ind. No. 19/13)

[*1]The People of the State of New York, respondent, 
vMelquan Grant, also known as "Slim," appellant.


Salvatore C. Adamo, New York, N.Y., for appellant.
William V. Grady, District Attorney, Poughkeepsie, N.Y. (Joan H. McCarthy of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Greller, J.), rendered August 15, 2013, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his plea of guilty was not knowing, voluntary, and intelligent is unpreserved for appellate review, since he did not move to withdraw the plea (see People v Pryor, 11 AD3d 565). In any event, the plea was knowingly, voluntarily, and intelligently entered (see People v Fiumefreddo, 82 NY2d 536, 543; People v Lopez, 71 NY2d 662, 666; People v Harris, 61 NY2d 9, 17).
The defendant was not deprived of the effective assistance of counsel during the plea bargaining process, as defense counsel provided meaningful representation (see People v Benevento, 91 NY2d 708; People v Baldi, 54 NY2d 137). To the extent that the defendant argues that his trial counsel should have made a motion to compel the disclosure of a confidential informant's identity prior to entering into the plea bargain, the defendant forfeited appellate review of that claim because it does not directly involve the plea and sentence negotiation (see People v Bennett, 115 AD3d 973).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 85).
DILLON, J.P., DICKERSON, ROMAN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court